DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on April 13, 2021 has been entered and made of record. Claims 15-16, 34-35, and 39-50 are pending. Claims 1-14, 17-33, and 36-38 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103  
Applicant’s arguments, with respect to Claim 15, filed on 04/13/2021, have been fully considered but they are not persuasive.
Applicant argues, on pages 7-8 of Applicant’s Response, that Ichige does not describe diagnosis processing based on a first digital code generated by a converter that performs AD conversion.
However, Examiner respectfully disagrees. As noted in the response, Claim 15 is rejected by the combination of Hagihara, Ichige, Takamiya, and Ihara in the 01/14/2021 non-final Office Action. The 01/14/2021 non-final Office Action further uses Hagihara to teach performing AD conversion on a basis of a voltage of the first signal line in the first period to generate a first digital code. (See page 4 of 01/14/2021 non-final Office Action describing Hagihara discloses a column AD converter 16 that AD-converts the pixel signals output from the unit pixels 3 in paragraph 0051 of Hagihara). Ichige then is used to teach a diagnosis section that performs diagnosis processing on a basis of the first digital code. Ichige further teaches that the captured image output unit 103 includes an AD conversion unit. Camera data 110 output 
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the references are in the same field of imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the AD conversion and digital code as taught by Hagihara with the diagnosis unit as taught by Ichige. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425,208 USPQ 871,881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
Applicant argues, on pages 9-10 of Applicant’s Response, that the combination of 
However, Examiner respectfully disagrees. As noted in the response, Claim 15 is rejected by the combination of Hagihara, Ichige, Takamiya, and Ihara in the 01/14/2021 non-final Office Action. The 01/14/2021 non-final Office Action further uses Ihara to teach a first coupling section coupling a signal line in a first substrate and a converter in a second substrate. (See page 6 of 01/14/2021 non-final Office Action citing Figure 1 of Ihara and paragraphs 0039-44). As described above, the combination of references performs diagnosis processing related to the first coupling section. As Figures 1-3 show, the Fault Diagnosis Unit 106 is connected to the Camera Units 101, 201, 202 and the captured images are sent to the Diagnosis Unit 106 are described above, not only stored images.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the references are in the same field of imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the conversion as taught by Hagihara with the diagnosis unit as taught by Ichige and the separate substrates of Ihara. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425,208 
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 15 and 34. The rejections of dependent Claims 16, 35, and 39-50 are maintained on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-16, 34-35, and 39-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara (U.S. Pub. No. 2016/0381315 A1) in view of Ichige (U.S. Pub. No. 2016/0301923 A1) in further view of Takamiya et al. (U.S. Pub. No. 2012/0119063 A1) (hereinafter “Takamiya”) (from IDS) and Ihara (U.S. Pub. No. 2017/0200757 A1).

Regarding Claim 15, Hagihara discloses an imaging system [see para. 0024] comprising: an imaging device [see para. 0024] including: 
a first control line [see fig. 1 showing first row of control lines 11 and para. 0053]; 
a first voltage generator that applies a first voltage to the first control line [see fig. 1 and para. 0053 describing the vertical selector 12 is constituted by a shift register, a decoder, or the like and performs control of row address or row scan of the imaging section 2 via the row control lines 11 when each unit pixel 3 of the imaging section 2 is driven]; 
a first signal line [see fig. 1 showing vertical signal lines 13]; 
a plurality of pixels that applies a pixel voltage to the first signal line [see fig. 1 and para. 0051 describing a plurality of unit pixels 3 generating a signal to a vertical signal line 13 disposed for each column];
a converter including a first converter that performs AD conversion on a basis of a voltage of the first signal line in the first period to generate a first digital code [para. 0051 describing a column AD converter 16 that AD-converts the pixel signals output from the unit pixels 3].
Hagihara does not explicitly disclose the imaging device is mounted in a vehicle, and captures and generates an image of a peripheral region of the vehicle; a processing device that is mounted in the vehicle, and executes processing related to a function of controlling the vehicle on a basis of the image, a first coupling section, wherein the first control line, the first signal line, the plurality of pixels, and the first dummy pixel are formed in a first substrate, at least a portion of the first converter is formed in a second substrate, the first coupling section electrically couples the first signal line in the first substrate and the first converter in the second substrate to each other; a diagnosis section that performs diagnosis processing on a basis of the first digital code; and a first dummy pixel that applies a voltage corresponding to the first voltage of the first control line to the first signal line in a first period; and the diagnosis section performs diagnosis processing related to the first coupling section, and the processing device restricting the function of controlling the vehicle on a basis of a result of the diagnosis processing;
Ichige in a same or similar endeavor teaches the imaging device is mounted in a vehicle [see para. 0018 describing camera unit 101 is mounted in the vehicle], and captures and generates an image of a peripheral region of the vehicle [see para. 0018 describing camera unit 101 captures the outside (the front side) of the vehicle]; and 
a processing device that is mounted in the vehicle, and executes processing related to a function of controlling the vehicle on a basis of the image [see fig. 2 and para. 0021 describing image-processing unit 105 performs the image processing on the captured image output as the camera image data 110], and 
a diagnosis section that performs diagnosis processing on a basis of the first digital code [see fig. 3 and paras. 0020 and 0038 describing signals are sent from the left camera and right camera to the fault diagnosis unit 106].
the diagnosis section performs diagnosis processing related to the first coupling section [see fig. 3 and paras. 0021 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit], and 
the processing device restricting the function of controlling the vehicle on a basis of a result of the diagnosis processing [see figs. 3-4 and paras. 0021, 0028, 0030, 0033, 0046 describing controlling a vehicle based on the image processing].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Ichige as above in order to provide an in-vehicle-camera image processing device which is realized at a low price and can perform fault diagnosis in real time without obstructing the original image-processing function even while driving [see Ichige para. 0008].
Takamiya in a same or similar endeavor teaches a first dummy pixel that applies a voltage corresponding to the first voltage of the first control line to the first signal line in a first period [see fig. 4 and paras. 0095 and 0097-98 describing dummy pixel 2 on the control lines to the vertical signal line].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Takamiya as above in order to provide a solid-state imaging device and a method of adjusting a reference voltage that are capable of generating a reference voltage RAMP having a desired waveform even in a case where the low-voltage implementation of a source voltage is made [see Takamiya para. 0011].
Ihara in a same or similar endeavor teaches a first coupling section, wherein the first [see fig. 1 and paras. 0039-44], at least a portion of the first converter is formed in a second substrate [see fig. 1 and paras. 0039-44], the first coupling section electrically couples the first signal line in the first substrate and the first converter in the second substrate to each other [see fig. 1 and paras. 0039-44].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Ihara as above in order to provide image sensors capable of simplifying manufacturing processes [see Ihara para. 0011].

Regarding Claim 16, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein the imaging device further includes a second coupling section [see left portion of fig. 1 showing the vertical selector].
Hagihara does not explicitly disclose the diagnosis section performs diagnosis processing related to the second coupling section; the first voltage generator is formed in the second substrate; and the second coupling section electrically couples the first control line in the first substrate and the first voltage generator in the second substrate to each other.
Ichige in a same or similar endeavor teaches the diagnosis section performs diagnosis processing related to the second coupling section [see figs. 3-4 and paras. 0021, 0028, 0030, 0033, 0046 describing controlling a vehicle based on the image processing].
See the motivation statement as written above for the rejection of Claim 15.
Ihara in a same or similar endeavor teaches the first voltage generator is formed in the second substrate [see fig. 1 and paras. 0039-44] and the second coupling section electrically couples the first control line in the first substrate and the first voltage generator in the second [see fig. 1 and paras. 0039-44].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 34, Hagihara discloses an imaging device [see para. 0024] comprising: 
a first control line [see fig. 1 showing first row of control lines 11 and para. 0053]; 
a first voltage generator that applies a first voltage to the first control line [see fig. 1 and para. 0053 describing the vertical selector 12 is constituted by a shift register, a decoder, or the like and performs control of row address or row scan of the imaging section 2 via the row control lines 11 when each unit pixel 3 of the imaging section 2 is driven]; 
a first signal line [see fig. 1 showing vertical signal lines 13]; 
a plurality of pixels that applies a pixel voltage to the first signal line [see fig. 1 and para. 0051 describing a plurality of unit pixels 3 generating a signal to a vertical signal line 13 disposed for each column]; 
a converter including a first converter that performs AD conversion on a basis of a voltage of the first signal line in the first period to generate a first digital code [para. 0051 describing a column AD converter 16 that AD-converts the pixel signals output from the unit pixels 3].
Hagihara does not explicitly disclose a first dummy pixel that applies a voltage corresponding to the first voltage of the first control line to the first signal line in a first period; a first coupling section, wherein the first control line, the first signal line, the plurality of pixels, and the first dummy pixel are formed in a first substrate, at least a portion of the first converter is formed in a second substrate, the first coupling section electrically couples the first signal line in the first substrate and the first converter in the second substrate to each other; a diagnosis 
Ichige in a same or similar endeavor teaches a diagnosis section that performs diagnosis processing on a basis of the first digital code [see fig. 3 and paras. 0020 and 0038 describing signals are sent from the left camera and right camera to the fault diagnosis unit 106]; and 
the diagnosis section performs diagnosis processing related to the first coupling section [see fig. 3 and paras. 0021 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit].  
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Ichige as above in order to provide an in-vehicle-camera image processing device which is realized at a low price and can perform fault diagnosis in real time without obstructing the original image-processing function even while driving [see Ichige para. 0008].
Takamiya in a same or similar endeavor teaches a first dummy pixel that applies a voltage corresponding to the first voltage of the first control line to the first signal line in a first period [see fig. 4 and paras. 0095 and 0097-98 describing dummy pixel 2 on the control lines to the vertical signal line].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Takamiya as above in order to provide a solid-state imaging device and a method of adjusting a reference voltage that are capable of generating a reference voltage RAMP having a desired waveform even in a case where the low-voltage implementation of a source voltage is made [see Takamiya para. 0011].
Ihara in a same or similar endeavor teaches a first coupling section, wherein the first control line, the first signal line, the plurality of pixels, and the first dummy pixel are formed in a [see fig. 1 and paras. 0039-44], at least a portion of the first converter is formed in a second substrate [see fig. 1 and paras. 0039-44], the first coupling section electrically couples the first signal line in the first substrate and the first converter in the second substrate to each other [see fig. 1 and paras. 0039-44].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Hagihara to add the teachings of Ihara as above in order to provide image sensors capable of simplifying manufacturing processes [see Ihara para. 0011].

Regarding Claim 35, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara further discloses further comprising a second coupling section [see left portion of fig. 1 showing the vertical selector].
Hagihara does not explicitly disclose the diagnosis section performs diagnosis processing related to the second coupling section; wherein the first voltage generator is formed in the second substrate; and the second coupling section electrically couples the first control line in the first substrate and the first voltage generator in the second substrate to each other.
Ichige in a same or similar endeavor teaches the diagnosis section performs diagnosis processing related to the second coupling section [see figs. 3-4 and paras. 0021, 0028, 0030, 0033, 0046 describing controlling a vehicle based on the image processing].
See the motivation statement as written above for the rejection of Claim 34.
Ichige in a same or similar endeavor teaches the diagnosis section performs diagnosis processing related to the second coupling section [see figs. 3-4 and paras. 0021, 0028, 0030, 0033, 0046 describing controlling a vehicle based on the image processing].
See the motivation statement as written above for the rejection of Claim 15.
[see fig. 1 and paras. 0039-44] and the second coupling section electrically couples the first control line in the first substrate and the first voltage generator in the second substrate to each other [see fig. 1 and paras. 0039-44].
See the motivation statement as written above for the rejection of Claim 34.

Regarding Claim 39, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara further discloses further comprising a reference signal generation circuit configured to output a reference signal [see fig. 1 and para. 0051 describing reference signal generator 19 generates a reference signal (ramp wave) which increases or decreases with the lapse of time], wherein the first converter includes: 
a first comparator configured to output a first comparison result based on a comparison of a voltage of the first signal line and a voltage of the reference signal [see paras. 0060-62 describing each column AD converter 16 generates a pulse signal having a magnitude in the time axis direction (pulse width) corresponding to the magnitude of the pixel signal by comparing the analog pixel signal read from each unit pixel 3 of the imaging section 2 with the reference signal to be subjected to AD conversion which is supplied from the reference signal generator 19, and the comparator 31 is disposed to correspond to each column of the pixel array of the imaging section 2]; and 
a first counter configured to output the first digital code based on the comparison result [see paras. 0065-70 describing counter 34 arranged to correspond to the comparator 31 and counter 34 performs a counting operation on the basis of the phase signal].

Regarding Claim 40, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is configured to diagnose the first coupling section based on the first digital code.
Ichige in a same or similar endeavor teaches wherein the diagnosis section is configured to diagnose the first coupling section based on the first digital code [see fig. 3 and paras. 0020 and 0038 describing signals are sent from the left camera and right camera to the fault diagnosis unit 106].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 41, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is configured to diagnose the first coupling section by confirming whether or not the first digital code is included in a predetermined specification.
Ichige in a same or similar endeavor teaches wherein the diagnosis section is configured to diagnose the first coupling section by confirming whether or not the first digital code is included in a predetermined specification [see fig. 3 and paras. 0021 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 42, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is formed in the second substrate.
Ihara in a same or similar endeavor wherein the diagnosis section is formed in the second substrate [see fig. 1 and paras. 0039-44].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 43, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein: the first signal line extends along a first direction [see fig. 1 showing vertical signal lines 13], a first control line extends along a second direction [see fig. 1 showing first row of control lines 11 in a horizontal direction], and the first direction is perpendicular to the second direction [see fig. 1 where lines 13 and 11 are perpendicular].

Regarding Claim 44, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein: the plurality of pixels applies the pixel voltage to the first signal line in a second period [see fig. 1 and para. 0051 describing a plurality of unit pixels 3 generating a signal to a vertical signal line 13 disposed for each column].
Hagihara does not explicitly disclose the first period is in a blanking period; and the second period is not in the blanking period.
[see paras. 0264, 0269, and 0276]; and the second period is not in the blanking period [see paras. 0264, 0269, and 0276].
See the motivation statement as written above for the rejection of Claim 15.

Regarding Claim 45, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara further discloses further comprising a reference signal generation circuit configured to output a reference signal [see fig. 1 and para. 0051 describing reference signal generator 19 generates a reference signal (ramp wave) which increases or decreases with the lapse of time], wherein the first converter includes: 
a first comparator configured to output a first comparison result based on a comparison of a voltage of the first signal line and a voltage of the reference signal [see paras. 0060-62 describing each column AD converter 16 generates a pulse signal having a magnitude in the time axis direction (pulse width) corresponding to the magnitude of the pixel signal by comparing the analog pixel signal read from each unit pixel 3 of the imaging section 2 with the reference signal to be subjected to AD conversion which is supplied from the reference signal generator 19, and the comparator 31 is disposed to correspond to each column of the pixel array of the imaging section 2]; and 
a first counter configured to output the first digital code based on the comparison result [see paras. 0065-70 describing counter 34 arranged to correspond to the comparator 31 and counter 34 performs a counting operation on the basis of the phase signal].

Regarding Claim 46, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is configured to diagnose the first coupling section based on the first digital code.
Ichige in a same or similar endeavor teaches wherein the diagnosis section is configured to diagnose the first coupling section based on the first digital code [see fig. 3 and paras. 0020 and 0038 describing signals are sent from the left camera and right camera to the fault diagnosis unit 106].
See the motivation statement as written above for the rejection of Claim 34.

Regarding Claim 47, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara does not explicitly disclose wherein the diagnosis section is configured to diagnose the first coupling section by confirming whether or not the first digital code is included in a predetermined specification.
Ichige in a same or similar endeavor teaches wherein the diagnosis section is configured to diagnose the first coupling section by confirming whether or not the first digital code is included in a predetermined specification [see fig. 3 and paras. 0021 and 0037-40 describing the cameras interacting with the image processing unit and fault diagnosis unit].
See the motivation statement as written above for the rejection of Claim 34.

Regarding Claim 48, the combination of Hagihara, Ichige, Takamiya, and Ihara 
Hagihara does not explicitly disclose wherein the diagnosis section is formed in the second substrate.
Ihara in a same or similar endeavor wherein the diagnosis section is formed in the second substrate [see fig. 1 and paras. 0039-44].
See the motivation statement as written above for the rejection of Claim 34.

Regarding Claim 49, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein: the first signal line extends along a first direction [see fig. 1 showing vertical signal lines 13], a first control line extends along a second direction [see fig. 1 showing first row of control lines 11 in a horizontal direction], and the first direction is perpendicular to the second direction [see fig. 1 where lines 13 and 11 are perpendicular].

Regarding Claim 50, the combination of Hagihara, Ichige, Takamiya, and Ihara discloses all of the limitations of claim 34, and are analyzed as previously discussed with that claim.
Hagihara further discloses wherein: the plurality of pixels applies the pixel voltage to the first signal line in a second period [see fig. 1 and para. 0051 describing a plurality of unit pixels 3 generating a signal to a vertical signal line 13 disposed for each column].
Hagihara does not explicitly disclose the first period is in a blanking period; and the second period is not in the blanking period.
Takamiya in a same or similar endeavor teaches the first period is in a blanking period [see paras. 0264, 0269, and 0276]; and the second period is not in the blanking period [see paras. 0264, 0269, and 0276].
See the motivation statement as written above for the rejection of Claim 34.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483